Case: 20-60543     Document: 00516062739         Page: 1     Date Filed: 10/20/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      October 20, 2021
                                  No. 20-60543
                                                                       Lyle W. Cayce
                                Summary Calendar
                                                                            Clerk


   Carlos Neftali Banos-Megar,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A206 456 299


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Carlos Neftali Banos-Megar, a native and citizen of El Salvador,
   petitions for review of a decision of the Board of Immigration Appeals (BIA).
   The immigration judge (IJ) denied his applications for asylum, withholding
   of removal, and protection under the convention against torture (CAT) based


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60543        Document: 00516062739        Page: 2    Date Filed: 10/20/2021




                                    No. 20-60543


   on an adverse credibility finding. The BIA upheld the credibility finding and
   found that he had failed to meet the burden of proof for asylum and
   withholding of removal. The BIA also found that Banos-Megar had waived
   any challenge to denial of relief under the CAT by failing to brief the issue.
          On appeal, Banos-Megar argues that the adverse credibility finding
   was not supported by substantial evidence.         We generally review only
   decisions of the BIA. Zhu v. Gonzales, 493 F.3d 588, 593 (5th Cir. 2007).
   However, when the IJ’s ruling affects the BIA’s decision, as it does here, we
   review the decisions of both the BIA and the IJ. Id. Factual findings are
   reviewed for substantial evidence, and constitutional claims and questions of
   law are reviewed de novo. Fuentes-Pena v. Barr, 917 F.3d 827, 829 (5th Cir.
   2019); Orellana–Monson v. Holder, 685 F.3d 511, 518 (5th Cir. 2012).
          Although Banos-Megar suggests possible explanations for the
   negative credibility factors, the record does not compel the conclusion that
   he should have been found credible. Mwembie v. Gonzales, 443 F.3d 405, 410
   (5th Cir. 2006). The inconsistencies listed by the IJ are accurate reflections
   of the record.      His explanations for the inconsistencies are not more
   compelling than the IJ’s conclusions. Morales v. Sessions, 860 F.3d 812, 817
   (5th Cir. 2017).
          The petition for review is DENIED.




                                          2